We adopt the statement and the findings of fact, stated and found by us in certifying questions in this *Page 252 
case to the Supreme Court. The facts there stated are the facts proven and established in the court below, and it is unnecessary to repeat them.
Opinion. — The opinion of the Supreme Court on the questions certified decides every material question involved in the appeal adversely to the appellant. We adopt the same as our opinion upon the questions raised by the assignment of errors.
We therefore conclude that none of the assignments of error can be sustained. The judgment of the lower court is therefore affirmed.
Affirmed.